Title: To James Madison from William C. C. Claiborne, 29 June 1804
From: Claiborne, William C. C.
To: Madison, James



Dear Sir,
New-Orleans June 29h. 1804.
In my official Letter of the third of June, I informed you of a small Assemblage of Citizens in New-Orleans, whose object was to forward an Address to Congress, relative to their local Government. Since that period, Mr. Edward Livingston has been engaged in framing the Memorial, and preparing the Citizens of this place & its vicinity for the reception of the principles which it contains. I understand this production is quite voluminous, and may be considered a severe Philippic against the proceedings of Congress; It is now undergoing a translation in the French Language, and I learn it is to be presented to a Town Meeting on Sunday evening next for their sanction. Mr. Livingston supposes that under the Treaty, Louisiana is entitled to immediate Admission into the Union as a State, and declares that the obtaining of that Right, is his great Object.

I once thought that Mr. Livingston would be an acquisition to Louisiana, where Men of Science & political Information are so much wanting; But I now fear he will become a troublesome member of our political society, and I do sincerely regret, that he ever left New-York.
It seems to me impossible, that a Man of reflection, can suppose the people of Louisiana at this time, prepared for a complete Representative System; But there is no accounting for change of opinion, with respect to the Government of this Territory; I remember for the first two or three months, after our taking possession, my Colleague General Wilkinson was impressed with an Opinion, that a strong military Government would alone suit Louisiana, and that no one but a Military Character should be the Governor; But a few Weeks previous to the General’s departure, his sentiments were quite changed, and his avowed opinion (an opinion which was delivered to several, perhaps many) then was, that a complete Representative Government could alone embrace the Interest of the People, & fulfil the promises held out in the Treaty.
The Memorial drafted by M. Livingston will I learn meet the active support of Mr. Daniel Clark, and Mr. Evan Jones.
I believe I can assure you, that the most perfect good order prevails thro’out this Territory. With great respect & Esteem Yr. hble sevt
William C. C. Claiborne
